                        2:21-cv-02220-CSB-EIL # 1   Page 1 of 15
                                                                                          E-FILED
                                                            Tuesday, 17 August, 2021 05:03:21 PM
                                                                     Clerk, U.S. District Court, ILCD

                        UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF ILLINOIS
                              URBANA DIVISION

RAHUL MALHOTRA,

              Plaintiff,

V.                                             CASE NO.:

UNIVERSITY OF ILLINOIS AT
URBANA-CHAMPAIGN,
Through the Board of Trustees
(in their official capacity);
RONY DIE (in his official and
individual capacity);
DOES 1-30 (in their official and
individual capacity);
              Defendants.
_____________________________/

                           PLAINTIFF’S COMPLAINT
                        FOR VIOLATION OF DUE PROCESS


        NOW COMES Plaintiff, Rahul Malhotra, by and through his attorney, The

Law Office of Keith Altman, and filing his Complaint against Defendants, hereby

states the following:

                                   BACKGROUND

     1. This action is seeking damages for Defendant’s violations of 42 U.S.C.S. §

        1983. This action also seeks declaratory and injunctive relief for Defendants’

        violations of Plaintiff’s due process rights under the Fifth and Fourteenth

        Amendments of the U.S. Constitution.
                  2:21-cv-02220-CSB-EIL # 1      Page 2 of 15




2. On February 9, 2021, Plaintiff was wrongly accused of misconduct stemming

   from a party that took place on January 29th, 2021 at a house where Plaintiff

   was staying. This party took place without Plaintiff’s involvement. Despite

   having a right to a fair and impartial investigation of the claims, Plaintiff was

   denied due process during a deeply flawed investigation and adjudicatory

   process. On March 26th, 2021, Plaintiff was found guilty of the misconduct

   claims against him, and Plaintiff was summarily dismissed from UI for two

   semesters. As a result of Defendants’ breaches of Plaintiff’s due process

   rights, Plaintiff has suffered a serious threat to his chosen career in academia,

   as well as severe emotional distress.

                                    PARTIES

3. Plaintiff Rahul Malhotra (“Malhotra”) is a citizen and domiciliary of the State

   of Illinois. Plaintiff is a student at the University of Illinois and has been

   wrongfully dismissed from The University of Illinois for alleged misconduct.

4. The University of Illinois at Urbana-Champaign (“UI”) is an institution of

   higher education duly organized and existing under the laws of the State of

   Illinois as an Illinois not-for-profit corporation. UI is governed through their

   Board of Trustees.

5. Defendant Rony Die was employed by UI as the Assistant Dean of Students

   at all times relevant to this action.
                   2:21-cv-02220-CSB-EIL # 1    Page 3 of 15




6. Does 1-30 are members of UI staff that served as members of the

   subcommittee formed to evaluate Plaintiff’s responsibility for various alleged

   student code violations.




                        JURISDICTION & VENUE

7. This action arises under the laws of the United States, and therefore this Court

   has jurisdiction pursuant to 28 U.S.C. §1331 (federal question).

8. This Court also has jurisdiction pursuant to 42 U.S.C. § 1983, which prohibits

   the deprivation of constitutional rights or rights secured by the laws of the

   United States by persons acting under the color of state law.

9. This action is properly venued in the Urbana Division of the Central District

   of Illinois because the defendant is located within the division and a

   significant portion of the events occurred within the division.

                                   FACTS

10.On January 29th, Plaintiff was living at the Alpha Iota Omicron fraternity

   house. He was an inactive member of the fraternity.

11. Plaintiff was subleasing his room on the first floor of the Alpha Iota Omicron

   fraternity house. He moved in a few days before January 29, 2021. He did not

   sign a lease.
                     2:21-cv-02220-CSB-EIL # 1      Page 4 of 15




12. Rahul was told by other tenants that there would be a small party on the

      night of January 29th. Plaintiff had a job as a caretaker for senior citizens and

      was thus vigilant about the risks of contact with persons who might be

      sources of the virus. Due to the success of the school’s testing program,

      Plaintiff had been able to return to campus during weekdays and left the

      fraternity residence only for essential activities such as getting groceries,

      getting tested, and going to work out.

13.   For these reasons, Plaintiff expressed concerns to those tenants about having

      a party during the pandemic. He was told that this event would be strictly

      limited to the number of people that were allowed to attend according to

      university COVID restrictions. He was assured that no one attending would

      be allowed entry without confirmation of a negative COVID test. He was

      also assured that no one attending would be allowed entrance without

      wearing a mask.

14.   Plaintiff did not plan, host, or organize the event.

15. On January 29th, 2021, Plaintiff started studying and doing homework around

      10:00 pm. He put on his headphones to listen to lectures and was unable to

      hear anything over the sound of the recordings.
                   2:21-cv-02220-CSB-EIL # 1     Page 5 of 15




16. Around 12:20 am, Plaintiff heard someone knocking loudly on his door. His

   roommate, Raj, informed him that there were loud noises coming from the

   second floor and Plaintiff heard people walking up and down the stairs.


17. For the first time, Plaintiff could hear sounds coming from the party that was

   occurring on the higher floors. Plaintiff left his room to shut down the party.

18. Plaintiff saw a few people on the stairway, and he informed them to wear

   their masks and to leave immediately because they were trespassing.

19. Plaintiff walked up to the second floor where he saw many people in the

   kitchen area, common area, and inside rooms. Plaintiff turned off the music

   on the second floor and promptly told attendees to gather their belongings and

   leave the premises.

20. Plaintiff went to the third floor to tell other attendees they needed to leave.

   While on the third floor, Plaintiff was informed that campus patrol and police

   were outside.

21. Several people Plaintiff spoke to refused to leave the third floor because they

   did not want the police to take down their names. Plaintiff told them it would

   be best if they left so they wouldn’t have problems with the police.

22. While Plaintiff was speaking with them, a police officer entered the room.

23. The police officer asked if everyone lived on the third floor. Plaintiff

   responded he did not and was told by the officer to go downstairs. He did so.
                  2:21-cv-02220-CSB-EIL # 1      Page 6 of 15




24. On the first floor, Plaintiff saw a young lady, Muskaan, intoxicated on the

   staircase outside the first floor telling EMS she didn’t need medical attention.

   The EMS and Muskaan’s friend, Riya Patel, were trying to get Muskaan to

   regain a conscious state.

25. An officer asked Plaintiff to call Muskaan an Uber back to her dorm. Plaintiff

   paid for the Uber ride.

26. After directing Muskaan, her friend, and the officer to the Uber, Plaintiff went

   upstairs. When upstairs, Plaintiff saw Raj and Rafi talking to the police and

   answering questions concerning which residents were on the lease.

27.The officer thanked Plaintiff for being cooperative and told Plaintiff to write

   down his contact information because Plaintiff could be a witness to the events

   and might be able to assist them with any future investigation.

28. The following week, Raj, Rafi, and Plaintiff were accused of “hosting” the

   party. Plaintiff was charged with three violations of the UI code of conduct:

          A. Student Code/1-302.g: Providing false or misleading information to

             a member or agent of the University acting in the performance of

             his or her duty, or failing to comply with reasonable directions of a

             member or agent of the University acting in the performance of his

             or her duty.
                 2:21-cv-02220-CSB-EIL # 1     Page 7 of 15




         B. Student Code/1-307.a.2: No student may give or otherwise furnish

            alcoholic beverages to any person under twenty-one years of age.

            Additionally, no student may authorize or permit a residence which

            he or she occupies to be used for possession or consumption of

            alcohol by any person under twenty-one years of age.

         C. Student Code/1-302.a.3: Conduct that threatens the health or safety

            of any person, including but not limited to reckless disregard for the

            health or safety of any person.

29.Mr. Rony Die (Plaintiff’s dean) contacted Plaintiff the week after the event.

   Plaintiff told Dean Die what happened that night, who Plaintiff had spoken

   with that night, along with proof that Plaintiff has been working on homework

   which he had submitted as described hereinabove.

30. Plaintiff was completely truthful with Dean Die and cooperated fully to the

   best of his knowledge.

31. After meeting with Dean Die, Plaintiff was notified he would be sent to a

   subcommittee of UI staff to decide if he was guilty, or innocent of charges

   placed against him. Plaintiff subsequently testified in his defense at the

   subcommittee hearing.
                 2:21-cv-02220-CSB-EIL # 1      Page 8 of 15




32. After he gave his statement, Plaintiff was asked by the subcommittee how he

   was unable to hear the noise of the party going on. Plaintiff responded that the

   headphones he was wearing were noise canceling.

33. The subcommittee also asked why Plaintiff didn’t step in earlier to stop the

   event. Plaintiff responded he was unaware it was occurring before he heard

   Raj knock on the door. He also explained that when he did find out, he did

   everything he could to stop the event.

34. On March 26th, 2021, Plaintiff was informed via email that the subcommittee

   had found him guilty on all three counts. This email contained no justification

   for the subcommittee’s decision that connected Plaintiff’s behavior to the

   specific charges levied against him. Thus, Plaintiff could only guess as to

   what alleged behavior coincided with the specific charges against him.

35. Dean Die told Plaintiff that the subcommittee made its decision based on the

   mistaken belief that Plaintiff was a signatory on the lease and therefore had

   legal responsibility for the actions of guests on the premises. Plaintiff

   responded that he had never been a signatory on the lease, but Dean Die did

   nothing to change the outcome.

36.Plaintiff submitted an appeal to the subcommittee’s decision. Within his

   appeal, Plaintiff attached a copy of the 2020-2021 lease for the house he was

   staying in on the day of the party on January 29th, 2021. Plaintiff’s name is
                  2:21-cv-02220-CSB-EIL # 1       Page 9 of 15




   clearly absent from the lease, conclusively demonstrating that Plaintiff was

   not a signatory on the lease.

37.Despite receiving this additional information, on April 14th, 2021, the charges

   against Plaintiff were upheld.

38. As punishment for being found guilty, Plaintiff was dismissed from the

   university for two semesters.

39.As a result of his punishment and dismissal for actions he did not commit,

   Plaintiff has suffered severe emotional distress as well as serious threats to his

   chosen career in academia.



                           CAUSES OF ACTION


                FIRST CAUSE OF ACTION
              VIOLATION OF 42 U.S.C. § 1983
   FIFTH AND FOURTEENTH AMENDMENTS- DUE PROCESS

40. Plaintiff incorporates by reference Paragraphs 13-37 of this Complaint as if

   fully copied and set forth at length herein.


41.The Fifth and Fourteenth Amendments of the U.S. Constitution provide, in

   pertinent part, that “no person shall be deprived of life, liberty, or property

   without due process of law.”
                 2:21-cv-02220-CSB-EIL # 1      Page 10 of 15




42.As such, given that Plaintiff’s academic career was at stake, Plaintiff was

   entitled to a fair and impartial hearing regarding his actions in accordance with

   UI policies concerning misconduct. Accordingly, Plaintiff was entitled to a

   fair disciplinary process with a systematic method for evaluating Plaintiff’s

   actions and clear standards of culpability with respect to the specific student

   code violations levied against Plaintiff. Anything less amounts to an arbitrary

   disciplinary process subject only to the whims of the subcommittee members.


43.In other words, Plaintiff had a right to understand why he was being accused

   of the specific student code violations being levied against him, what methods

   or process the subcommittee would use to evaluate Plaintiff’s culpability, and

   in the event of being found responsible, Plaintiff had a right to know why his

   actions conformed to the specific student code violations levied against him.


44.The disciplinary process that Plaintiff was subjected to by the UI

   subcommittee members was devoid of due process and completely arbitrary

   at every stage.


45.Plaintiff was charged with 3 separate and specific violations of the UI student

   code. Defendants completely failed to respect Plaintiff’s due process rights

   with respect to each charge:
          2:21-cv-02220-CSB-EIL # 1       Page 11 of 15




a) Student Code/1-302.g: Providing false or misleading information to a

   member or agent of the University acting in the performance of his or

   her duty, or failing to comply with reasonable directions of a member

   or agent of the University acting in the performance of his or her duty.

     i.   On February 5th, 2021, when Plaintiff was initially charged,

          Defendants completely failed to explain the basis of this charge.

          Defendants did not specify which “member or agent of the

          University” this charge was referring to.        Furthermore, the

          Defendants did not provide any indication as to what “false or

          misleading information” Plaintiff allegedly provided. Plaintiff

          was left to simply guess at the basis for this charge.

    ii.   At no time was Plaintiff ever informed how the UI subcommittee

          was going to evaluate Plaintiff’s guilt with respect to this charge.

   iii.   On March 26th, 2021, Plaintiff was found guilty of this charge

          with no explanation of how Plaintiff’s actions coincided with this

          charge.

b) Student Code/1-307.a.2: No student may give or otherwise furnish

   alcoholic beverages to any person under twenty-one years of age.

   Additionally, no student may authorize or permit a residence which he
       2:21-cv-02220-CSB-EIL # 1       Page 12 of 15




or she occupies to be used for possession or consumption of alcohol by

any person under twenty-one years of age.

  i.   On February 5th, 2021, when Plaintiff was initially charged,

       Defendants completely failed to explain the basis of this charge.

       Defendants made no effort to explain how Plaintiff’s actions

       might constitute “give[ing] or otherwise furnish[ing]” alcoholic

       beverages to a minor.       Nor did Defendants explain how

       Plaintiff’s   actions   might   constitute     “authorize[ing]   or

       permit[ing]” his residence to be used by minors to consume

       alcohol. In other words, Defendants completely failed to explain

       how Plaintiff allegedly violated this student code provision.

       Instead, Defendants simply alleged that one underage person had

       been found intoxicated at Plaintiff’s house.

 ii.   Plaintiff repeatedly explained to Defendants that his name was

       not on the lease of the house at the time of the incident. Despite

       this, on March 26th, 2021, Plaintiff was found guilty of this

       charge with no explanation of how Plaintiff’s actions coincided

       with this charge. Defendant Rony Die confirmed to Plaintiff that

       Plaintiff had been responsible for this violation based on a

       mistaken belief that Plaintiff was on the lease at the time of the
          2:21-cv-02220-CSB-EIL # 1       Page 13 of 15




          incident.   When the subcommittee made its decision, the

          individual members knew or should have known that Plaintiff

          was never a signatory on the lease and therefore had no legal

          responsibility for the actions of guests on the premises. The

          individual defendants did nothing to change the outcome.

   iii.   Despite providing conclusive photo evidence that Plaintiff’s

          name was not on the lease at the time of the incident, Defendants

          rejected Plaintiff’s appeal on April 14th, 2021, with no

          explanation as to why this evidence was insufficient.

c) Student Code/1-302.a.3: Conduct that threatens the health or safety of

   any person, including but not limited to reckless disregard for the

   health or safety of any person.

     i.   On February 5th, 2021, when Plaintiff was initially charged,

          Defendants completely failed to explain the basis of this charge.

          Defendants failed to explain how Plaintiff’s alleged conduct

          “threatens health or safety”.

    ii.   At no time was Plaintiff ever informed how the UI subcommittee

          was going to evaluate Plaintiff’s guilt with respect to this charge.

   iii.   On March 26th, 2021, Plaintiff was found responsible for this

          charge with explanation as to how Plaintiff’s behavior coincided
                 2:21-cv-02220-CSB-EIL # 1         Page 14 of 15




                with this charge. Defendant Rony Die simply informed Plaintiff

                that the subcommittee had determined that Plaintiff had “hosted

                a fraternity event” on January 29th, 2021. No attempt was made

                to explain how the subcommittee came to this conclusion.

46. When the events contained in this Complaint occurred, the Individual

   Defendants were acting within the scope of their employment or contract and

   under the color of law.


47. Each of the Individual Defendants was aware that Plaintiff was entitled to a

   fair and impartial determination of the merits of the charges against Plaintiff.


48. Plaintiff has been denied his due process rights by Defendants rights in

   violation of the Fifth and Fourteenth Amendments in that:


49. Each of the Individual Defendants decided collectively to take actions which

   violated the due process rights of Plaintiff.


50. The Individual Defendants have acted and are acting with full knowledge that

   Plaintiff’s due process rights have been violated and continue to be violated.


51. As a direct and proximate result of Defendants’ actions, Plaintiff has suffered

   emotional injury, humiliation, as well as a serious setback to Plaintiff’s

   desired career in Academia.
                     2:21-cv-02220-CSB-EIL # 1      Page 15 of 15




                               PRAYER FOR RELIEF

WHEREFORE, plaintiffs request that this Court grant them relief as follows:

      (1) Compensatory damages for financial loss, damage to reputation,

      humiliation, mental anguish, and emotional distress;

      (2) Punitive damages against the individual defendants;

      (3) Attorneys’ fees;

      (4) Costs of the suit;

      (5) Injunctive relief, including reinstatement of Plaintiff to UI and the

      complete expungement of all records pertaining to Plaintiff’s disciplinary

      charges stemming from the January 29th, 2021, incident; and

      (6) Such other relief as the Court may deem proper.



                             JURY TRIAL DEMANDED

Plaintiff hereby demands a trial by jury on all issues stated in this action.

Date: August 17, 2021


                                  Respectfully Submitted,
                                  /s/Keith Altman
                                  Keith Altman
                                  The Law Office of Keith Altman
                                  33228 West 12 Mile Road - Suite 375
                                  Farmington Hills, MI 48331
                                  516-456-5885
                                  keithaltman@kaltmanlaw.com
